_____________

                                   No. 96-1673NI
                                   _____________


United States of America,               *
                                        *
           Appellee,                    *
                                        *    On Appeal from the United
     v.                                 *    States District Court for
                                        *    the Northern District of
                                        *    Iowa.
Victor Essil Quinn,                     *
                                        *
           Appellant.                   *

                                   ___________

                      Submitted:    August 16, 1996

                          Filed:   August 30, 1996
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON and ROSS, Circuit
      Judges.
                              ___________

RICHARD S. ARNOLD, Chief Judge.


     Victor Essil Quinn was convicted after a trial of possession with
intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1),
841(b)(1)(B), and being a felon in possession of a firearm, in violation
of 18 U.S.C. §§ 922(g)(1), 924(a)(2).       The Guideline range for his sentence
was 262 months to 327 months, but the District Court departed below the
Guidelines on account of an extraordinary physical impairment, see USSG
§ 5H1.4, and sentenced Quinn to ten years' imprisonment on both counts, the
terms to run concurrently.     (Defendant has a serious kidney disorder and
may need a transplant.)     Quinn appeals, arguing that the prosecution was
barred by the Double Jeopardy Clause of the Fifth Amendment.
     Quinn's double-jeopardy argument is based on the fact that the State
of Iowa had previously forfeited, in a proceeding characterized as civil
under state law, certain personal property, including $2,620 in cash, a
scale, some baggies, and a few other small items.              The District Court1
rejected this argument on two independent grounds:             the Double Jeopardy
Clause does not bar successive prosecutions by different sovereigns, and
Quinn was never placed in jeopardy in the state forfeiture proceeding,
since he did not contest it.            On appeal, Quinn argues that the state
forfeiture proceeding was dominated and controlled by the United States,
thus qualifying him for an exception to the dual-sovereignty doctrine, see
Bartkus v. Illinois, 359 U.S. 121 (1959), and that, because he became a
party to the state-court forfeiture proceeding by signing a stipulation to
settle it, he does meet the requirement of former jeopardy.


     The District Court appears to have been right with respect to both
of its holdings, but we need not pursue the matter further than to cite the
Supreme Court's recent opinion in United States v. Ursery, 116 S. Ct. 2135
(1996).       Ursery holds that civil forfeiture proceedings are not, in the
absence       of   extraordinary   circumstances,   punitive   for   double-jeopardy
purposes.      We see nothing in the present case to take it out of the general
rule announced in Ursery.          We observe, in addition, that even apart from
Ursery, most of the items forfeited in the state proceeding were either
proceeds or tools of Quinn's drug-trafficking offense.           The proceeding to
forfeit them would therefore, in any event, even before the decision in
Ursery, have been considered remedial rather than punitive.


     Affirmed.




          1
        The Hon. Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.

                                          -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-